In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3869 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JERRY CAMPBELL, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 12‐cr‐00398 — Edmond E. Chang, Judge. 
                     ____________________ 

        ARGUED MAY 16, 2017 — DECIDED JULY 31, 2017 
                 ____________________ 

    Before EASTERBROOK, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  The  issue  in  this  appeal  is 
whether federal bank robbery by intimidation in violation of 
18 U.S.C. § 2113(a) is a crime of violence for purposes of the 
pre‐2016 federal Sentencing Guideline provision for career of‐
fenders in U.S.S.G. § 4B1.2(a). We have held that federal bank 
robbery  by  intimidation  satisfies  the  elements  clause  of  the 
statutory  definition  of  a  crime  of  violence  under  18  U.S.C. 
§ 924(c). United States v. Williams, — F.3d —, No. 16‐3373 (7th 
2                                                            No. 15‐3869 

Cir. July 27, 2017); United States v. Armour, 840 F.3d 904 (7th 
Cir. 2016). In this appeal, we hold that federal bank robbery 
by intimidation is also a crime of violence for the purposes of 
applying the pre‐2016 versions of the career offender Guide‐
line and affirm the decision of the district court.1 
    Today, plaintiff Jerry Campbell is 69 years old. He has been 
diagnosed with schizoaffective and post‐traumatic stress dis‐
orders and has a long history of mental health treatment. Un‐
fortunately, Campbell also has a long and rather unsuccessful 
history of committing robberies.  
    In May 2012, Campbell was 64 years old and residing in 
the  Salvation  Army  Residential  Reentry  Center  in  Chicago, 
having  been  released  to  the  halfway  house  to  complete  his 
sentence for a 2005 conviction for entering a bank with intent 
to commit bank robbery. He was given a pass to Cook County 
Hospital  for  a  psychological  examination  on  May  24,  2012, 
and  he  left  the  hospital  without  a  doctor’s  authorization  on 
May 27, 2012. Later that day, he entered a grocery store that 
had a branch bank inside. He withdrew $35, which was the 
balance of his checking account. He then walked through the 
grocery portion of the store, gathering a pair of sunglasses, a 
turquoise and purple squirt gun with an orange tip, and a bot‐
tle of tequila. He entered the restroom, turned his shirt inside 
out, put on the sunglasses, and drank the liquor. He then left 
the  restroom  and  approached  the  bank  tellers  at  the  bank. 
                                                 
      1 Effective August 1, 2016, U.S.S.G. § 4B1.2(a) was amended to remove 

the so‐called residual clause in the definition of a crime of violence, but 
robbery was added to the list of enumerated crimes of violence. U.S.S.G. 
app. C, amend. 798. The amendment adding robbery to the list of enumer‐
ated crimes cannot be applied retroactively to Campbell’s 2012 crime. See 
Peugh v. United States, 569 U.S. —, —, 133 S. Ct. 2072, 2078 (2013). 
No. 15‐3869                                                       3 

Pointing the squirt gun, he said, “Let’s make this easy,” and 
“Hey  big  boy,  I  want  both  drawers  from  you.”  The  tellers 
filled his shopping bag with $1495 in currency.  
    Campbell left the store but was promptly arrested in the 
parking  lot.  He  had  some  of  the  money  on  his  person.  The 
Chicago police officers who caught him found more cash un‐
der a car in the parking lot. He was indicted on a single count 
of  bank  robbery  by  intimidation  in  violation  of  18  U.S.C. 
§ 2113(a).  
    Soon after the indictment, Campbell was found mentally 
incompetent  by  the  district  court  and  hospitalized  for  two 
years to restore competency. Then, in July 2015, with compe‐
tency restored, Campbell entered a plea agreement in which 
he agreed to plead guilty to bank robbery by intimidation and 
agreed  that  he  would  be  a  career  offender  under  U.S.S.G. 
§ 4B1.1(a) because bank robbery by intimidation is a crime of 
violence.  In  anticipation  of  sentencing,  however,  his  lawyer 
filed  a  sentencing  memorandum  arguing  that  the  career  of‐
fender Guideline should not apply because the crime of vio‐
lence definition in U.S.S.G. § 4B1.2(a)(1) requires specific in‐
tent and bank robbery by intimidation is a general intent of‐
fense. The district court disagreed, finding that bank robbery 
by  intimidation  is  a  crime  of  violence  under  the  elements 
clause of § 4B1.2(a) even though it is also a crime of general 
intent. The judge calculated the guideline range to be 151–188 
months. Without the career offender designation, the sentenc‐
ing range would have been 57–71 months. Judge Chang care‐
fully considered the mental health and age of Campbell and 
imposed a below‐guideline sentence of 100 months in prison.  
   Campbell now appeals the district court decision to treat 
him as a career offender under the Sentencing Guidelines. He 
4                                                         No. 15‐3869 

argues that bank robbery by intimidation does not require the 
intentional mens rea necessary for a crime of violence to count 
under the elements clause toward application of the career of‐
fender Guideline. We review de novo the district court’s deci‐
sion as to whether bank robbery qualifies as a crime of vio‐
lence  under  §  4B1.2(a)(1).  United  States  v.  Edwards,  836  F.3d 
831, 834 (7th Cir. 2016). For the following reasons, we reaffirm 
our  prior  holdings  that  bank  robbery  by  intimidation  is  a 
crime of violence, so we affirm the district court’s application 
of the career offender Guideline. 
     The elements clause of § 4B1.2(a)(1) reads:  
           (a) The term “crime of violence” means any of‐
           fense under federal or state law, punishable by 
           imprisonment  for  a  term  exceeding  one  year, 
           that— 
           (1) has as an element the use, attempted use, or 
           threatened use of physical force against the per‐
           son of another … .2 
To determine if an offense is a crime of violence under the el‐
ements  clause,  we  apply  the  categorical  approach.  Edwards, 
836 F.3d at 833; United States v. Woods, 576 F.3d 400, 403–04 (7th 
Cir. 2009); see generally Descamps v. United States, 570 U.S. —, 
—,  133  S.  Ct.  2276,  2283  (2013)  (describing  categorical  ap‐
proach).  Courts  look  only  to  the  statutory  elements  of  the 
crime,  without  paying  attention  to  the  specific  facts  of  the 
case, such as Campbell’s mental health or his use of a colorful 
plastic  squirt  gun  (however  relevant  those  circumstances 

                                                 
      2 The elements clause in the definition was not affected by Amend‐

ment 798 in 2016. 
No. 15‐3869                                                           5 

were  for  sentencing).  Descamps,  570  U.S.  at  —,  133  S.  Ct.  at 
2283, citing Taylor v. United States, 495 U.S. 575, 600 (1990). We 
presume  the  conviction  rested  on  the  least  serious  acts  that 
would satisfy the statute. Johnson v. United States, 559 U.S. 133, 
137 (2010).  
    We have twice found that bank robbery by intimidation is 
a  crime  of  violence  as  defined  in  the  elements  clause  of  18 
U.S.C.  §  924(c)(3)  which  closely  mirrors  the  language  of 
§ 4B1.2(a)(1). Williams, — F.3d at —, slip op. at 7–8; Armour, 
840  F.3d  at  908.  Similar  language  is  found  in  “elements 
clauses” in 18 U.S.C. § 16(a), § 924(c), § 924(e), and U.S.S.G. 
§ 4B1.2(a), and courts’ interpretations of the clauses generally 
have  been  interchangeable.  See,  e.g.,  Woods,  576  F.3d  at  404 
(“[W]e … refer  to the ACCA and  the career offender provi‐
sions  of  the  Guidelines  interchangeably.”).  (The  elements 
clauses  in  § 16(a)  and  § 924(c)(3)  include  the  use  of  force 
against property as well as persons, but that difference does 
not matter here.) 
    In Armour, we found that intimidation in § 2113(a) means 
the threat of force. The government proves intimidation when 
“a bank robber’s words and actions would cause an ordinary 
person to feel threatened, by giving rise to a reasonable fear 
that resistance or defiance will be met with force.” 840 F.3d at 
909  (citations  omitted).  The  type  of  force  giving  rise  to  that 
reasonable fear, we held, could satisfy the low threshold re‐
quired by the elements clause of the crime of violence defini‐
tion. Id. at 908–09. We thus concluded that bank robbery by 
intimidation  was  a  crime  of  violence  under  the  elements 
clause of § 924(c). Id. at 909. 
6                                                          No. 15‐3869 

    In Williams, we addressed whether § 924(c) demanded that 
the predicate crime of bank robbery requires that the intimi‐
dation be intentional. Williams, — F.3d at —, slip op. at 5–7. 
The defendant argued that § 2113(a) does not require that the 
robber intend to intimidate the victim or bank teller, and thus 
that the crime could not be a crime of violence under the ele‐
ments clause of § 924(c)(3), which requires intentional use or 
threats  of  force.  We  rejected  that  argument.  We  found  that 
Williams’s argument regarding the intent requirement of in‐
timidation was imported from, and better suited to, statutes 
criminalizing  pure  threats.  Intimidation  as  an  element  of  a 
bank robbery does not occur by negligent or accidental con‐
duct.  It  is  caused  by  an  intentional  threat  of  force.  See  Wil‐
liams, — F.3d at —, slip op at 6–7. 
   Similar  to  the  argument  made  in  Williams,  Campbell  ar‐
gues that § 2113(a) requires only general intent, which he con‐
tends is insufficient to meet the higher mens rea of specific in‐
tent he argues is required by the Guidelines. In short, accord‐
ing to Campbell,  because bank  robbery by intimidation is  a 
general intent crime, it cannot be a crime of violence.  
    Campbell is correct that § 2113(a) is a crime of general in‐
tent.  United  States  v.  Durham,  645  F.3d  883,  891  n.1  (7th  Cir. 
2011), citing Carter v. United States, 530 U.S. 255, 269–70 (2000) 
(explaining  that  knowingly  engaging  in  acts  of  using  force 
and  taking  money  satisfies  “general  intent”  requirement  of 
bank robbery, even if defendant might not intend to deprive 
bank  permanently  of  possession  of  money).  However,  the 
cases cited by Campbell fail to support his argument that gen‐
eral intent crimes cannot satisfy the definition of crime of vi‐
olence in the Guidelines. He relies on Rutherford for the asser‐
tion that § 4B1.2(a)(1) addresses only intentional acts. United 
No. 15‐3869                                                       7 

States v. Rutherford, 54 F.3d 370, 373 (7th Cir. 1995). In Ruther‐
ford, we reasoned that a “drunk driving accident is not the re‐
sult of plan, direction, or purpose” and held that reckless or 
negligent conduct—in that case an assault conviction for driv‐
ing  under  the  influence  and  causing  bodily  injury—did  not 
satisfy the intentional use of force requirement in the guide‐
line definition. Id. at 372. 
    Rutherford  does  not  stand,  however,  for  the  proposition 
that only specific intent crimes qualify as crimes of violence. 
Rutherford  and  similar  cases  address  crimes  based  on  negli‐
gent or reckless conduct, not general intent crimes like bank 
robbery. 54 F.3d at 373–74 (addressing negligent and reckless 
criminal  acts  as  falling  outside  of  the  elements  clause  of 
§ 4B1.2(1) (1995)); United States v. Smith, 544 F.3d 781, 786 (7th 
Cir. 2008) (holding that “the residual clause of the ACCA” ex‐
cludes “those crimes with a mens rea of negligence or reckless‐
ness”). Moreover, in United States v. Castleman, the Supreme 
Court  found  only  that  the  use  of  force  requirement  in  18 
U.S.C. § 922(g) requires “a higher degree of intent than negli‐
gent or merely accidental conduct,” and never stated that gen‐
eral intent crimes could not constitute crimes of violence. 572 
U.S. —, —, 134 S. Ct. 1405, 1415 (2014), citing Leocal v. Ashcroft, 
543 U.S. 1, 9–10 (2004) (holding that conviction for driving un‐
der influence of alcohol and causing serious bodily injury was 
not crime of violence warranting deportation under definition 
in § 16(a)). 
    In Woods, we observed: “In separating out purposeful, vi‐
olent, and aggressive crimes as the bases for enhancement of 
a later, unrelated criminal sentence, Congress was attempting 
to focus on those offenders whose criminal history evidenced 
a high risk for recidivism and future violence.” 576 F.3d at 411 
8                                                     No. 15‐3869 

(citations omitted). Not only is bank robbery by intimidation 
a  “purposeful,  violent,  and  aggressive”  crime,  Campbell’s 
long record of robberies is not inconsistent with the type of 
criminal history signaling “a high risk for recidivism and fu‐
ture violence.” Id.; see also, e.g., Armour, 840 F.3d. at 909 (bank 
robbery by intimidation “inherently contains a threat of vio‐
lent physical force”). 
    Campbell argues that “Armour does not address the issue 
presented in this appeal.” For the foregoing reasons, we disa‐
gree. We addressed nearly the same argument in Williams and 
are  not  persuaded  that  we  should  interpret  the  elements 
clause of U.S.S.G. § 4B1.2(a)(1) any differently than we inter‐
preted § 924(c)(3) as applied to bank robbery in Williams and 
Armour. Bank robbery by intimidation is a crime of violence 
under the elements clause of the definition in § 4B1.2(a)(1).  
     The decision of the district court is AFFIRMED.